MONTGOMERY, J.:
The plaintiff had attachments issued and levied upon the tax books for the years 1891-’92 in the hands of J. 0. 'Wall, former sheriff of Stokes county. On motion of the defendant Wall the attachments were vacated by Judge Bryan on the ground that the tax books were not the subject of levy by attachment, and the plaintiff appealed.
There is no error in the ruling of his Honor. The same question has been before the Court at the present term in the case of Davie & Whittle v. Blackburn & Wall, and the reasons for our decision of this case are set out in that one. There were several questions of practise raised in the case, but it is unnecessary to discuss them as the plaintiff’s action has failed on its merits.
No Error.